EXHIBIT 10.19
Information redacted pursuant to a confidential treatment request.
DEPOSIT ACCOUNT CONTROL AGREEMENT
(ELAVON DESIGNATED DEPOSIT ACCOUNT)
     THIS DEPOSIT ACCOUNT CONTROL AGREEMENT (as amended and in effect from time
to time, this “Agreement”) is dated August 1, 2008 by and among BancorpSouth
Bank (together with its successors and assigns, “Bank”), Hancock Fabrics, Inc.
(together with its successors and assigns, the “Company”) and General Electric
Capital Corporation, in its capacity as agent (in such capacity, together with
its successors and assigns, “Agent”) pursuant to the Loan Agreement (as
hereinafter defined) acting for and on behalf of Lenders (as defined in the Loan
Agreement).
W I T N E S S E T H
     WHEREAS, Bank maintains for the use of the Company the following deposit
account:
                    —— (the “Elavon Designated Deposit Account”)
which deposit account is hereinafter referred to as the “Deposit Account”;
     WHEREAS, Bank additionally maintains for the use of the Company the
following deposit account (among others):
                    —— (the “Concentration Account”)
which deposit account is hereinafter referred to as the “Concentration Account”;
     WHEREAS, Bank additionally maintains for the use of the Company the
following deposit account (among others):
                    —— (the “Operating Account”)
which deposit account is hereinafter referred to as the “Operating Account”;
     WHEREAS, pursuant to the Loan and Security Agreement dated as of August 1,
2008, by and among the Company, certain of Company’s affiliates and
subsidiaries, Agent and Lenders (as amended, restated, supplemented or otherwise
modified and in effect, the “Loan Agreement”), Agent and the Lenders have a
security interest in, among other things, all right, title and interest of the
Company in and to the following, whether now or hereafter existing or arising
(collectively, the “Deposit Account Collateral”): (a) the Deposit Account,
(b) all cash, checks, money orders, drafts, instruments, electronic funds
transfers and other items and forms

 



--------------------------------------------------------------------------------



 



of remittances and all funds and other amounts at any time paid, deposited or
credited (whether for collection, provisionally or otherwise), held or otherwise
in the possession or under the control of, or in transit to, Bank or any agent
or custodian thereof for credit to or to be deposited in the Deposit Account,
(c) all funds and cash balances or other amounts in or attributable to the
Deposit Account, and (d) any and all proceeds of any of the foregoing; and
     WHEREAS, the Company, Agent and Bank desire to enter into this Agreement in
order to set forth their relative rights and duties with respect to the Deposit
Account Collateral.
     NOW, THEREFORE, in order for the Company to comply with the requirements of
Agent and Lenders under the Loan Agreement and the other financing arrangements
with the Company, the Company, Bank and Agent agree as follows:
     1. Deposit Account Collateral. Bank hereby represents, warrants and
covenants with and to Agent and Lenders that: Bank has established and will
maintain the Deposit Account and has identified the Company as the sole owner of
the Deposit Account, subject to the rights of Agent therein as provided herein;
the records of Bank do not reflect, and it has not received any notice of, any
assignment or pledge of, or security interest in the Deposit Account or any of
the other Deposit Account Collateral (other than the pledge and security
interest of Agent referred to herein), or any notice of any adverse claim with
respect to any of the same; Bank has not entered and will not enter into any
agreement with any person other than Agent by which it is obligated for any
reason to comply with instructions from such other person as to the disposition
of funds in or from the Deposit Account or with respect to any other dealings
with any of the Deposit Account Collateral; Bank will not agree that any person
other than the Company or Agent is Bank’s customer with respect to the Deposit
Account; the Deposit Account is a “deposit account” as such term is defined in
the UCC (as hereinafter defined); Bank acknowledges that it holds and will hold
possession of the Deposit Account Collateral consisting of instruments and money
as bailee for Agent and for the benefit of Agent, subject to the terms and
provisions of this Agreement; and Bank is hereby irrevocably authorized and
instructed to change the designation of the customer on the Deposit Account to
Agent upon the request of Agent and Bank shall so change the customer promptly
upon such request by Agent. The Company hereby confirms to Bank that the Company
has granted to Agent, as collateral security for the Company’s obligations to
the Agent and Lenders under the Loan Agreement, a security interest in and Lien
on the Deposit Account Collateral, and Bank hereby acknowledges such security
interest in and Lien on the Deposit Account Collateral. This Agreement shall
only apply to the Deposit Account.
     2. Control.
     (a) Notwithstanding any term or provision of this Agreement or other
agreement between Bank and the Company or otherwise, the Company hereby
irrevocably authorizes and directs the Bank to comply with, and the Bank hereby
agrees to comply with, all instructions originated by the Agent in accordance
with this Agreement, including directing the disposition of funds in the Deposit
Account or as to any other matter relating to the Deposit Account or other
Deposit Account Collateral, without further consent by the Company (which
instructions may include the giving of stop payment orders for any items being
presented to a Deposit Account for payment).

2



--------------------------------------------------------------------------------



 



With respect to the Deposit Account, Bank shall not permit the Company or any of
its affiliates or any other person to withdraw any amounts from, to draw upon or
otherwise exercise any authority or powers with respect to the Deposit Account,
and Bank shall not at any time honor, any instructions with respect to the
Deposit Account, other than those approved in writing by Agent. Notwithstanding
the foregoing, until Agent otherwise advises Bank in writing, any entity
identified by ACH company identification number 1841010148 (such entity being
Elavon, Inc. f/k/a NOVA Information Systems, Inc. as of the date of this
Agreement) (hereinafter referred to as “Elavon”) shall have access to the
Deposit Account to the extent expressly provided in Section 3(b) herein.
     3. Remittance of Funds; Use of Cash Management Facilities.
     (a) Unless the Bank is otherwise directed by Agent, each banking day the
Bank shall cause all Deposit Account Collateral in excess of $200,000 in the
aggregate to be deposited into the Concentration Account in immediately
available funds.
     (b) Notwithstanding any provision of this Agreement to the contrary, until
Agent otherwise advises Bank in writing, Elavon shall have access to the Deposit
Account via ACH Debit Entry (assuming sufficient funds are available therein on
the Effective Entry Date). As used in this subsection (b), the terms “ACH”,
“Debit”, “Entry” and “Effective Entry Date” shall have the respective meanings
ascribed in Bank’s cash management agreements with the Company.
     (c) Until Agent otherwise advises Bank in writing, Company shall have
access to the Deposit Account via Bank’s cash management facilities solely for
the purposes of viewing all transactions on the Deposit Account and for
retrieving all balance information concerning the Deposit Account.
     4. Indemnity; Bank’s Responsibility. The Company agrees to indemnify,
defend and hold harmless Bank against any loss, liability or expense (including
reasonable fees and disbursements of counsel) incurred in connection with this
Agreement, including any action taken by Bank pursuant to the instructions of
Agent, except to the extent due to the gross negligence or willful misconduct of
Bank or breach of any of the provisions hereof. The Company confirms and agrees
that neither Bank nor Agent or Lenders shall have any liability to the Company
for wrongful dishonor of any items or transaction as a result of any
instructions of Agent or otherwise in accordance with the terms of this
Agreement. Bank shall have no duty to inquire or determine whether the
obligations of the Company to Agent or Lenders are in default, or whether Agent
or Lenders are authorized by the Loan Agreement, applicable law or otherwise to
take any action, or whether Agent is entitled to give any such instructions, and
Bank is fully entitled to rely upon such instructions from Agent (even if such
instructions are contrary or inconsistent with any instructions or demands given
by the Company).
     5. Statements, Confirmations and Notices of Adverse Claims. At such time or
times as Agent may request, Bank will promptly report to Agent the amounts
received in and held in the Deposit Account and will furnish to Agent any copies
of bank statements, deposit tickets, deposited items, debit and credit advices
and other records maintained by Bank under the terms of its arrangements with
the Company (as in effect on the date hereof). Agent will reimburse

3



--------------------------------------------------------------------------------



 



Bank for its reasonable expenses in providing such items to Agent. Upon receipt
of notice of any lien, encumbrance or adverse claim against the Deposit Account
Collateral, Bank will promptly notify Agent and the Company thereof.
     6. Subordination of Bank’s Security Interest; Setoff Rights; Bank’s Fees
and Expenses.
     (a) In the event that at any time Bank has a security interest in or lien
upon any of the Deposit Account Collateral, such security interest and lien of
Bank shall be subject and subordinate to the security interest and lien of Agent
therein. Bank shall not for any reason charge, debit, deduct or offset, or
exercise any security interest or lien rights, against any checks, automated
clearinghouse transfers or other form of remittances at any time deposited in or
credited to the Deposit Account, except that Bank may setoff against funds in
the Deposit Account (i) for all amounts due to Bank in respect of its fees and
expenses as provided in Section 6(c) hereof that are unpaid and outstanding,
(ii) for the amount of any checks, automated clearinghouse transfers, items or
other form of remittances that have been credited to the Deposit Account and
subsequently returned unpaid or lawfully demanded to be refunded by any paying
or collecting bank (whether for insufficient funds or any other reason),
(iii) for the amount of any checks, automated clearinghouse transfers, items or
other form of remittances which have been credited to the Deposit Account
incorrectly by reason of inadvertent error which is corrected as soon as
practicable after the discovery of such error, and (iv) for any overdrafts
arising as a result of any of the foregoing; provided, that, Bank shall first
setoff for such amounts due to it against funds held in the Operating Account
before the Deposit Account.
     (b) In the event that the funds in the Operating Account or the Deposit
Account are insufficient to reimburse Bank for any amounts specified in
Section 6(a) above, Agent shall reimburse Bank upon demand for all such amounts;
provided, that, (i) in respect of amounts specified under clause (i) of
Section 6(a) above, Agent shall have first received written demand from Bank for
payment of such fees and expenses prior to the date that is 60 days after the
date such fees or expenses were due and payable to Bank, and (ii) in respect of
amounts specified in clauses (ii), (iii) and (iv) of Section 6(a) above, Agent
received final payment in respect thereof and Agent has received notice of
failure of the Company to pay Bank prior to the date that is 90 days after such
check, automated clearinghouse transfer items, or other form of remittance is
returned to Bank or such demand is made to Bank or such error was discovered by
Bank. The Company shall reimburse Agent for any amounts paid by Agent to Bank
under this Section 6(b) or otherwise under this Agreement promptly upon demand
by Agent (without inquiry as to, and regardless of, any dispute between the
Company and Bank). Such amounts shall be paid to Agent by Company (or at Agent’s
option, Agent may charge any loan account of the Company or its affiliates
maintained by Agent) without offset, defense or counterclaim.
     (c) As compensation for Bank’s services rendered to Agent and to Company
under this Agreement, Bank shall be entitled to the fees and expenses set forth
in Exhibit “A” hereto.
     7. Termination.
     (a) This Agreement may be terminated by Bank at any time on not less than
thirty (30) days’ prior written notice to each of the Company and Agent. This
Agreement may be

4



--------------------------------------------------------------------------------



 



terminated by Agent at any time upon receipt by Bank of Agent’s written notice
of termination. This Agreement may not be terminated by the Company without the
express prior written consent of Agent and, in that case, Agent and the Company
shall jointly notify Bank in writing of such termination.
     (b) In the event that this Agreement is terminated for any reason, unless
otherwise instructed by Agent, Bank will, on the effective dated of such
termination, transfer all available funds in the Deposit Account to the
Concentration Account.
     8. Notices. All notices hereunder to Bank shall be in writing, sent by
telecopier and by nationally recognized overnight courier with instructions to
deliver the next business day, and shall be deemed to have been given or made
when Bank has had a reasonable period of time to act thereon (but in no event
longer than two business days after Bank has received such notice). All notices
to any other party hereunder shall be in writing and deemed to have been given
or made: if delivered in person, immediately upon delivery; if by telex,
telegram or facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next business day, one (1) business day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing. All notices to any party shall be given to its address set forth below
(or to such other address as any party may designate by notice in accordance
with this Section).
     9. Customer Agreements. This Agreement supplements all other agreements
between the Company and Bank with respect to the Deposit Account, as such
agreements may now exist or may hereafter be amended and whether now existing or
hereafter arising, including, but not limited to, all agreements pertaining to
use of Bank’s cash management facilities and the daily transmission limits set
forth therein. No consent of Agent or the Lenders shall be required to amend any
such other agreement or for the Company and Bank to enter into any additional
agreement. In the event of any inconsistency between this Agreement and the
terms of such other agreements of the Company or its affiliates with Bank, the
terms of this Agreement control.
     10. Governing Law. This Agreement shall be governed by the laws of the
State of Mississippi. Notwithstanding anything to the contrary contained in any
other agreement among any of the parties hereto, for purposes of the UCC, the
State of Mississippi shall be deemed to be Bank’s jurisdiction within the
meaning of Section 9-304 of the UCC. All references to the “UCC” herein shall
mean the Uniform Commercial Code as in effect on the date hereof in the State of
Mississippi.
     11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Agreement by telefacsimile or other means of electronic
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of any such agreement by telefacsimile or other means of electronic
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

5



--------------------------------------------------------------------------------



 



     12. Successors and Assigns. Agent and Lenders are relying upon this
Agreement in providing financing to the Company and this Agreement shall be
binding upon the Company and Bank and their respective successors and assigns
and inure to the benefit of Agent and Lenders and their respective successors
and assigns.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



DEPOSIT ACCOUNT CONTROL AGREEMENT
SIGNATURE PAGE

              HANCOCK FABRICS, INC.   BANCORPSOUTH BANK
 
           
By:
  /s/ Robert W. Driskell   By:   /s/ Coy Livingston
 
           
Name:
  Robert W. Driskell   Name:   Coy Livingston
Title:
  Senior Vice President and
Chief Financial Officer   Title:   Executive Vice President
 
           
 
            Address for Notices:   Address for Notices:  
One Fashion Way   Corporate Banking Department Baldwyn, MS 38824   201 South
Spring Street Attention: Larry D. Fair   Tupelo, Mississippi 38804 Telecopy:
662-365-6025   Attention: Corporate Banking Dept.
 
      Telecopy: 662-680-2261
 
           
 
      with a copy to:
 
            GENERAL ELECTRIC CAPITAL   Cash Management Department CORPORATION,
as Agent   6363 Poplar Avenue, Suite 429
 
      Memphis, Tennessee 38119
By:
  /s/ Charles D. Chiodo   Attention: Cash Management Department
 
           
Name:
  Charles D. Chiodo   Telecopy: 901-374-0866
Title:
  Its Duly Authorized Signatory        
 
           
 
      with a copy to:
 
            Address for Notices:   Cash Management Department
 
      2830 West Jackson Street, Building B 401 Merritt 7 P.O. Box 5201   Tupelo,
Mississippi 38801 Norwalk, CT 06856-5201   Attention: Cash Management Dept.
Attn: Hancock Fabrics Account Manager   Telecopy: 662-620-4029 Telecopy:
203-956-4002        

7